Pratt, J.
—The point that the appeal was from the order dismissing the appeal was not overlooked in the decision made at last general term.
'lhe notice of appeal did not comply with the requirements of the old Code in that it did not show the authority of the attorney. It did not comply with the new Code in that it was not signed by the party.
It may be that the court might properly have allowed an amendment, but the application was to favor and was refused.
The notice of appeal not being in compliance with the law, we cannot say that it was error to dismiss the appeal.
The difficulty with the appellant’s case is, that it rests in discretion of the court below, and the discretion was exercised against him.
Doubtless the county judge was satisfied with the decision of the justice, and, therefore, held the appellants to the strict letter of the law; and with his discretion we cannot interfere.
Motion for re-arg tment denied.
Barnard, P. J., and Dykman, J., concur.